Citation Nr: 0728697	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  99-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an increased evaluation for the service-
connected hearing loss of the left ear. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO rating decision.  

The veteran was scheduled for a hearing with a Veterans Law 
Judge in November 2005 but did not report.  Consequently, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006).  

In May 2006, the Board remanded the issue of an increased 
rating for service-connected left ear hearing loss to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  

The Board notes that, in October 2006, the veteran discussed 
having tinnitus.  Therefore, the matter of service connection 
for tinnitus is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected left ear hearing loss disability 
currently is shown to be manifested at a level V hearing 
acuity.  

3.  The non-service-connected right ear hearing currently is 
assigned level I hearing acuity.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected left ear hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII 
and Diagnostic Code 6100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In December 2003, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the June 2004 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for an increased rating and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the December 2003 letter and an 
October 2006 letter satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2003 and October 2006 letters advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you got" the Board finds that this requirement 
has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 1999 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in October 2006.  

Further, the Board's decision denies the claim for increase, 
so no effective date is being assigned.  There is accordingly 
no possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The service medical records and post-service VA medical 
records have been associated with the claims file.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  The 
veteran was afforded a VA audiological evaluation in December 
2006.  

The veteran failed to show to his November 2005 Board hearing 
and has not requested a new hearing therefore, he has waived 
his right to a Board hearing.  

Under these circumstances, the veteran is not prejudiced by 
the Board proceeding, at this juncture, with an appellate 
decision on the claim for increased ratings for the service-
connected disability of left ear hearing loss.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85 (2004).  

This results in a score, expressed as a Roman numeral, for 
each ear.  The Roman numeral scores for both ears are than 
charted in Table VII of 38 C.F.R. § 4.85 (2004), and the 
intersection of the scores provides the percentage of 
disability.  


Table VI


NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




Table VII


PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed above.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

As noted, the veteran's hearing loss does not fit either of 
these situations, so his hearing loss is calculated under 
Tables VI and VII.  

In December 2006, the most recent VA audiological evaluation 
of record, the veteran's audiometer scores for the service-
connected left ear was as follows:  



HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
N/A
15
60
75
90
60

The veteran's speech recognition scores for the left ear were 
72 percent.  The examiner's impression was that the tests 
results revealed in the left ear mild to profound sloping 
sensorineural hearing loss.   

Applying the determination of the December 2006 examination 
to Table VI, the veteran's left ear (puretone average 60 and 
speech discrimination 72 percent) is a Level V hearing loss.  

Under 38 C.F.R. § 4.85(f) if impaired hearing is service-
connected in only one ear then the non-service-connected ear 
will be assigned a Level I hearing loss and therefore, the 
veteran's right ear is assigned a level I hearing loss.  

When a Level I and a Level V hearing loss is charted in Table 
VII, the result is a no percent (noncompensable) rating.  

The Board accordingly finds that veteran is not entitled to 
an increased (compensable) rating for the service-connected 
left ear hearing loss.  

Based on the December 2006 VA audiological examination the 
Board finds that the veteran's service-connected left ear 
hearing loss does not warrant a compensable rating.  




ORDER

An increased rating for the service-connected left ear 
hearing loss is denied.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


